Citation Nr: 0732036	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased disability rating for a service-
connected right knee disability, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (the RO).   
Original jurisdiction over this matter rests with the 
Wilmington, Delaware RO.  

Procedural History

The veteran served on active duty from December 1942 until 
January 1946.  
Service connection for a right knee disability was initially 
granted in March 1946.  A 10 percent disability rating was 
assigned in July 1949.

In August 2004, the RO received the veteran's claim of 
entitlement to an increased disability rating for his right 
knee condition, then evaluated as 10 percent disabling.  The 
November 2004 rating decision denied the veteran's claim.  
The veteran disagreed with the November 2004 rating decision 
and initiated this appeal.  

In the December 2005 Statement of the Case (SOC), an 
increased disability rating was of 20 percent was assigned.  
The appeal as to the assigned disability rating was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in January 2006, which indicated that the veteran 
was seeking a still higher disability rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

In August 2007, the veteran presented sworn testimony during 
a personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.
For good cause shown, the veteran's motion to have his claim 
was advanced on the Board's docket was granted in September 
2007.  See 38 C.F.R. § 20.900(c) (2006).




FINDING OF FACT

The veteran's right knee condition manifests as instability, 
severe varus deformity, swelling, extension limited to 
approximately 10 degrees, with subjective reports of pain.    


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating under 
Diagnostic Code 5257 are met for the veteran's right knee 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).  
 
2.  The criteria for a separate 10 percent disability rating 
under Diagnostic Codes 5003 and 5261are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5010, 5003, 5261 (2006); VAOPGCPREC 23-97.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for his service-connected right knee disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated September 9, 2004.  
In the September 2004 letter, the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  
Additionally, the September 2004 letter specifically informed 
the veteran of the criteria of a successful claim of 
entitlement to an increased disability rating.  

Finally, the Board notes that the September 2004 letter 
expressly notified the veteran "if there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The letter further advised the veteran that he could 
submit additional information.  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to elements (4) and (5), degree of disability and 
effective date, further notice is not required.  As discussed 
above, the veteran received appropriate notice regarding 
degree of disability in the September 2004 letter.  With 
respect to effective date, the veteran did receive specific 
notice regarding effective date in a March 2006 letter.       

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran as well as 
private medical records, which will be discussed below. 
Additionally, the veteran was provided with VA examinations 
in September 2004 and in July 2006. The report of the medical 
examinations and reviews reflect that the examiners recorded 
the veteran's past medical history, noted his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran presented personal 
testimony before the undersigned at the RO.  

The Board will therefore proceed to a decision on the merits 
as to this issue.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2006).  

Assignment of diagnostic code

The RO has applied Diagnostic Code 5261 [leg, limitation of 
extension of ] to the veteran's disability.  Diagnostic Code 
5261 allows for a 20 percent disability rating with evidence 
of limitation of extension to 15 degrees.  Such was the 
result found at the time of the September 2004 VA 
examination.   

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

According to the medical reports, and by the veteran's own 
account, the principal manifestations of his service-
connected right knee disability are pain, loss of range of 
motion, instability and a severe varus deformity.  

After having carefully reviewed the medical evidence, and for 
reasons explained below, the Board is of the opinion that the 
veteran's knee disability, which is currently characterized 
by x-ray evidence of arthritis as well as instability (as 
evidenced by a history of falling and the use of a knee brace 
or cane to promote stability), is most appropriately rated 
with the application of Diagnostic Code 5257, with a separate 
rating for arthritis under Diagnostic Code 5003.  

The medical evidence of record, including the letters of the 
veteran's private treating physicians, the September 2004 VA 
examination and the July 2006 VA examination, identified loss 
of range of motion due to arthritis, but identified other 
more notable characteristics related to the veteran's 
service-connected disability.  Specifically, a July 2006 VA 
examiner noted a "severe" varus deformity and use of a pole 
to promote steadiness when walking.  A July 2007 examination 
report of the veteran's private physician noted current 
arthritis, reports of pain and varus deformity.  The veteran 
testified that he had a history of falls, and his treatment 
and examination records include references to the veteran's 
instability on motion.  The Board has no reason to doubt the 
veteran's testimony.  

A veteran who has arthritis and instability of the knee may 
be rated separately, provided that any separate rating must 
be based upon additional disability.  See VAOPGCPREC 23-97.  
The Board believes that based upon the medical evidence of 
record, rating the veteran under Diagnostic Code 5257 based 
on instability, as well as under Diagnostic Code 5003 based 
on arthritis, is appropriate.  As will be described below, 
rating the knee under Diagnostic Code 5003 also involves 
consideration of Diagnostic Codes 6260-1.  

There are no other diagnostic codes which are applicable in 
this case.  
The veteran and his representative have not so contended. 

Specific schedular criteria 

For the reasons set out above, the Board has determined that 
the veteran's service-connected right knee disability should 
be assigned separate ratings under Diagnostic Code 5257 and 
under Diagnostic Code 5003, with further consideration of 
Diagnostic Codes 5260-1.  

(i.)  Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

The Board notes that words such as "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2006).

(ii.)  Arthritis

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2006).  Under Diagnostic Code 
5003 [degenerative arthritis], arthritis of a major joint be 
rated under the criteria for limitation of motion of the 
affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2006).  For the purpose of rating disabilities 
due to arthritis, the knee is considered a major joint.  See 
38 C.F.R. § 4.45 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees. See 38 
C.F.R. § 4.71, Plate II (2006).

Analysis 

As was discussed above, the Board has determined that 
separate ratings for instability of the knee and for 
arthritis are called for in this case.  VA General Counsel 
has determined that a veteran who has arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VA O.G.C. Prec. Op. No. 
23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 
(1997).  
See also VAOPGCPREC 09-98 (August 14, 1998).

Schedular criteria

(i)  Diagnostic Code 6257

Diagnostic Code 5257 [impairment of the knee, other] is a 
catchall provision for conditions of the knee, such as the 
veteran's, which are not listed in the rating schedule.  The 
diagnostic code rates on instability.  

The medical evidence of record shows that the veteran suffers 
from a severe knee disability resulting in instability.  
According the July 2006 VA examination, the veteran  uses a 
pole to steady himself when walking.  Further, the veteran 
provided sworn testimony to the effect that he has suffered 
falls due to give way of his right knee.  See transcript of 
the August 2007 hearing, page 4.  Additionally, the July 2006 
VA examiner noted that the veteran's knee disability, 
particularly his varus deformity, was "severe."  This is 
consistent with the findings of the private treatment records 
which indicate pain, swelling and the opinion of the 
veteran's physician that his right knee disability 
constitutes a significant limitation on the veteran's 
activities.    The Board believes that this evidence, which 
is uncontroverted, describes a severe disability.  A 30 
percent evaluation, the highest available under Diagnostic 
Code 5257, is accordingly assigned.  

(ii.)  Arthritis

The medical evidence of record clearly indicates that there 
has been x-ray evidence of arthritis.  As such, an additional 
disability rating under Diagnostic Code 5010 is appropriate.  
See VAOPGCPREC 23-97.  As described above, rating under 
Diagnostic Code 5003 involves rating in turn under Diagnostic 
Code 5260 and 5261.   

The veteran does not have flexion limited to 60 degrees, 
which would warrant a compensable evaluation by the 
application of Diagnostic Code 5260.  The September 2004 
examination report indicated that flexion was to 89 degrees.  
A December 2005 report of the veteran's private treating 
physician shows flexion to 105 degrees.  The July 2006 VA 
examination report indicated maximum flexion of 85 degrees.  

The September 2004 VA examination report indicates that 
extension was limited to 15 degrees.  A December 2005 report 
of the veteran's private treating physician shows extension 
limited to 7 degrees.  The July 2006 VA examination produced 
maximum extension from 5 degrees.  Although there is one 
finding of a 15 degree limitation of extension, two later 
examinations, one by a private physician and one by VA, 
failed to replicate that finding.  The Board believes that a 
preponderance of the evidence supports a conclusion that 
limitation of extension approximates 
10 degrees, which comports with the assignment of a 10 
percent disability rating under Diagnostic Code 5261.     

A veteran may receive separate ratings under Diagnostic Code 
5260 and 5261 for limitation in both flexion and extension.  
See VAOPGCPREC 9-2004.  In this case, as has been discussed 
above there is no evidence that flexion is compensably 
disabling.  Thus, a separate compensable rating under 
Diagnostic Code 6260 is not warranted.

In summary, for the reasons set out above, the Board has 
determined that the veteran's service-connected right knee 
disability meets the requirements for the assignment of a 
30 percent disability rating for instability under Diagnostic 
Code 5257 and an additional 10 percent disability rating for 
limitation of extension under Diagnostic Codes 5003-6261.  

The Board acknowledges that the veteran is seeking 
entitlement to a still higher disability rating.  
Specifically, the veteran's representative has requested the 
assignment of a 50 percent disability rating.  In the 
veteran's substantive appeal he indicated that he was seeking 
a 60 percent disability rating.  The Board notes that the 
veteran's treating physician has consistently opined that the 
veteran suffers from a 50 percent impairment in his right 
lower extremity.   None of these communication provides an 
evidentiary basis for the conclusion that an even higher 
rating may be assigned.

The Board is obligated to rely upon the criteria enumerated 
in the regulations which form the rating schedule.  For 
reasons stated above, a 30 percent disability rating under 
Diagnostic Code 5257 with a separate 10 percent disability 
rating under Diagnostic Code 5261 will be assigned.  

DeLuca considerations

The Board has considered the applicability of  38 C.F.R. 
§§ 4.40 and 4.45.  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

With respect to the now separately service-connected 
arthritis, although DeLuca factors apply, there is no 
evidence of limitation of motion due to pain, weakness, 
incoordination, fatigability and the like which would allow 
for the assignment of additional disability.  The treating 
physician in his July 2006 and April 2006 letters further 
found that the veteran suffered from no additional loss of 
range of motion due to pain, fatigability or incoordination.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that the matter of an extraschedular rating has 
not been raised by the veteran or adjudicated by the RO.  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected right knee disability.   


ORDER

Entitlement to separate disability evaluations of 30 percent 
under Diagnostic Code 5257 and 10 percent under Diagnostic 
Codes 5003-5261  for the service-connected right knee 
condition is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


